internal_revenue_service number release date index number ----------------------------- --------------------------------------- ------------------------------ ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------- telephone number -------------------- refer reply to cc psi b03 plr-136941-08 date date legend company trust1 trust2 --------------------------------------------------------------------------------------------- ------------------------ --------------------------------------------------------------------------------------------- ------------------- --------------------------------------------------------------------------------------------- ------------------------ shareholder --------------------------------- state date1 date2 date3 date4 date5 -------- ---------------- ------------------------- ------------------ ------------------------- ------------------ dear ------------------ this letter responds to a letter dated date and subsequent correspondence submitted on behalf of company requesting a ruling under sec_1362 of the internal_revenue_code plr-136941-08 facts company was incorporated under the laws of state on date1 company elected to be treated as an s_corporation effective date2 shareholder transferred all of shareholder’s shares in company to trust1 on date3 company represents that trust1 was a grantor_trust and thus an eligible s_corporation shareholder under sec_1361 shareholder died on date4 the shares in company held by trust1 were distributed to trust2 on date5 company represents that at all times trust2 satisfied the requirements to be treated as a qualified_subchapter_s_trust qsst under sec_1361 however an election under sec_1361 to treat trust2 as a qsst was not timely filed company represents that company and its shareholders have at all times intended company to be an s_corporation and have treated company consistent with this intent company also represents that company and its shareholders have reported their income consistent with company being an s_corporation company further represents that the failure to timely file a qsst election for trust2 was inadvertent and not motivated by hindsight in addition company represents that other than the failure_to_file a qsst election for trust2 company has met the definition of an s_corporation under sec_1361 company and all of its shareholders consent and agree to make any adjustments consistent with the treatment of company as an s_corporation as may be required by the secretary under sec_1362 law and analysis sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that a small_business_corporation cannot have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1361 provides that a_trust all of which is treated under subpart e of part i of subchapter_j of chapter as owned by an individual who is a citizen or resident_of_the_united_states is a permitted shareholder of a small_business_corporation sec_1361 provides that a_trust which was described in sec_1361 immediately before the death of the deemed owner and which continues in existence after such death but only for the 2-year period beginning on the day of the deemed owner's death is a permitted shareholder of a small_business_corporation plr-136941-08 sec_1361 provides that in the case of a qsst with respect to which a beneficiary makes an election under sec_1361 the trust is treated as a_trust described in sec_1361 and for purposes of sec_678 the beneficiary of the trust is treated as the owner of that portion of the trust which consists of stock in an s_corporation with respect to which the election under sec_1361 is made sec_1361 provides that a beneficiary of a qsst or his legal_representative may elect to have sec_1361 apply sec_1361 provides that the term qualified_subchapter_s_trust means a_trust a the terms of which require that - i during the life of the current income_beneficiary there shall be only one income_beneficiary of the trust ii any corpus distributed during the life of the current income_beneficiary may be distributed only to such beneficiary iii the income_interest of the current income_beneficiary in the trust terminates on the earlier of the beneficiary’s death or the termination of the trust and iv upon the termination of the trust during the life of the current income_beneficiary the trust distributes all of its assts to that beneficiary and b all of the income within the meaning of sec_643 which is distributed or required to be distributed currently to one individual who is a citizen or resident_of_the_united_states sec_1362 provides in part that a small_business_corporation may elect to be an s_corporation sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the 1st day of the 1st taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides in part that if an election under sec_1362 by any corporation was terminated under sec_1362 the secretary determines that the circumstances resulting in such termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such termination steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder in the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such termination period then notwithstanding the circumstances resulting in the termination the corporation shall be treated as an s_corporation during the period specified by the secretary conclusion based on the information submitted and representations made we conclude that company’s s_corporation_election terminated on date5 when shares of company were plr-136941-08 distributed to trust2 because trust2 failed to make a timely qsst election trust2 was an ineligible s_corporation shareholder under sec_1361 we further conclude that the termination was inadvertent within the meaning of sec_1362 under sec_1362 company will be treated as if it were an s_corporation from date2 and thereafter provided a qsst election with an effective date of date5 is filed with the appropriate service_center within days from the date of this letter and company’s s_corporation_election was otherwise valid and not otherwise terminated under sec_1362 accordingly company’s shareholders in determining their respective income_tax liabilities during the termination period and thereafter must include their pro_rata share of the separately and non-separately computed items of company as provided in sec_1366 make any adjustments to stock basis as provided in sec_1367 and take into account any distributions made by company as provided by sec_1368 if company or any of the shareholders fail to treat company as described above this ruling shall be void a copy of this letter should be attached to the qsst election except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed or implied concerning whether company was and is an s_corporation for federal tax purposes further no opinion is expressed or implied concerning whether trust2 meets the requirements of sec_1361 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative sincerely s leslie h finlow senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
